Counsel having appeared before this court in response to its order of June 25, 1963, and having stated their views on the need for a reargument of the appeal and the terms and date for reargument, it is ordered that the appeal he reargued in its entirety and in the light of Wong Sun v. United States, 371 U.S. 471, 83 S. Ct. 407, 9 L. Ed. 2d 441, and Ker v. California, 374 U.S. 23, 83 S. Ct. 1623, 10 *732L. Ed. 2d 726, at the October term of this court, that briefs for the defendant be filed by August 30, 1963, and that briefs for the state be filed by September 20,1963.
James D. Cosgrove, public defender, for the appellant (defendant).
George D. Stoughton, assistant state’s attorney, with whom was John ID. LaBelle, state’s attorney, for the appellee (state).
Argued July 2
decided July 2, 1963